Title: From Thomas Jefferson to John Trumbull, 21 May 1789
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris May 21. 1789.

I have not yet received my leave of absence, but I expect it hourly, and shall go off within a week after I receive it. Mr. Short  will stay till I come back, and then I think he has it in contemplation to return to America; of this however I am not sure, having avoided asking him lest he should mistake mere curiosity for inclination. If he does not go, all which I am going to say may be considered as non-avenue. If he goes, would you like his office of private secretary? It’s duties consist almost solely in copying papers, and were you to do this yourself it would only occupy now and then one of your evenings: and if you did not chuse to do it yourself, you can hire it for so many sous a sheet, as it is rare there is any thing secret to be copied. Sometimes indeed there is a squall of work, but it can be hired and comes very rarely. The salary is 300£ sterling a year which is paid by the public. I have given Mr. Short his lodging and board, and should do the same to you with great pleasure. I think it will not take a moment of your time from your present pursuit. Perhaps it might advantage that by transferring it for a while to Paris, and perhaps it may give you an opportunity of going to Italy; as your duties performed by another during your absence would cost a very little part of your salary. Think of this proposition, my dear Sir, and give me your answer as soon as you can decide to your satisfaction, sending it after me to America if I should be gone there. I should wish to know while there because, if you do not accept, I might bring from thence some other proper subject. But whether you accept or not, be so good as to keep it secret till the moment of it’s execution, unless you chuse to mention it to Mr. West under the same injunction for the purpose of consulting with him. Be so good as to present my friendly respects to him. Observe that this need neither hasten nor shorten your trip to America.
I send you a packet of letters. Be so good as to send those for America by the first possible but safe opportunity. I am in hopes my account with you is now on the road, that I may send you the balance. The commission of books to Mrs. Paradise is reduced to 20/6 sterling. I am with sincere esteem Dear Sir Your friend & servant,

Th: Jefferson

